Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ross Robinson on 5/12/22.

The application has been amended as follows: 

--1.  	(Currently Amended) A method of applying a permanent coating to a plastic
surface of a first part, the method comprising:
applying to the plastic surface a layer of a polyamide-based hot-melt material comprising C12 polyamide,
maintaining this layer of hot-melt plastic material on the plastic surface for a period of
time ranging from a few minutes to several hours,
removing this layer of hot-melt material from this plastic surface; and
applying a permanent coating on the surface, the permanent coating being
based on at least one of polyurethane, an epoxy resin or polyesters, a polycarbonate, and an acrylic resin.

2. 	(Original) The method of claim 1, wherein no flame treatment step on the plastic
surface is carried out.

3.  	(Previously Presented) The method of claim 1, wherein the maintaining step
comprises a heating step.

4.  	(Canceled) 

5.  	(Currently Amended) The method according to claim 1, wherein the hot-melt material 

6. 	(Currently Amended) The method according to claim 1, wherein the first part 

7.  	(Previously Presented) The method of claim 6, wherein the thermoplastic material is polypropylene-based.

8. 	(Currently Amended) The method of claim 1, wherein the plastic comprises one of an antioxidant compound and an [[or]] anti-UV compound.

9.  	(Previously Presented) The method of claim 1, wherein the permanent coating is a glue.

10.  	(Previously Presented) The method of claim 1, wherein the first part is a motor vehicle part.

11. 	(Canceled)

12. 	(Currently Amended) The method according to claim [[4]] 1, wherein the hot-melt material 

13. 	(Canceled)

14. 	(Previously Presented) The method according to claim 5, wherein the hot-melt material consists of a C12 polyamide.

15. 	(Previously Presented) The method according to claim 5, wherein the hot-melt material consists essentially of a C12 polyamide.

16.	(New) The method according to claim 6, wherein the polyamide is selected from the group consisting of polycaprolactams: [NH-(CH2)5-CO]n (PA-6) and polyhexamethylene adipamides: [NH-(CH2)6-NH-CO-(CH2)4-CO]n (PA-6,6,).--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Paulus et al US 4044177 and Beckord US 2004/0238985 is considered the closest prior art of record.  Paulus teaches a method of applying a release agent to the strip, removing the release agent from the face, then depositing a coloring agent including polyurethane onto the surface (col. 1, lines 20-50, and col. 2, lines 50-55).  Beckord teaches a step of applying a mask of polyamide (claim 3), removing part of the mask [0020], and coating with a paint (abstract).  None of the prior art of record teach all of the claimed limitations including application of a C12 polyamide as the release layer.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715